Citation Nr: 1816266	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating for musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis, evaluated as 20 percent disabling prior to April 2, 2010, and as 40 percent disabling thereafter. 

2. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2003 to April 2004, including an additional periods of active duty from September 1981 to November 1981 and from February 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 and an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which granted the Veteran an increased rating of 20 percent for his service connected musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis. The Board previously remanded this matter in November 2012 for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).

In an October 2008 rating decision, the RO granted a separate disability rating of 20 percent for radiculopathy of the right lower extremity. Although the Veteran did not perfect a separate appeal of the rating assigned for radiculopathy of the right lower extremity, this disability is considered part of the low back disability on appeal, as The General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71 (2017) requires consideration of the neurologic manifestations of spine disability. Formula, Note (1). In a March 2012 rating decision, the RO granted an increased rating of 40 percent for musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis effective April 2, 2010. The Board acknowledges the RO assigned a temporary total disability rating for musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis from July 14, 2009 to February 1, 2010. As the 100 percent disability rating is the highest available rating, the Board will not disturb the rating assigned during that period. 

The Veteran was afforded a videoconference hearing before the undersigned in May 2012. The hearing transcript is associated with the record. Additional evidence was submitted in connection with the hearing, accompanied by a waiver of initial RO consideration of the evidence.

The Board has considered the applicability of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total disability rating based on individual unemployability (TDIU) is a component of the claims for higher ratings for the disabilities on appeal. However, in a December 2017 rating decision, the RO granted the Veteran a TDIU, effective May 10, 2012, the date which he testified that he was unable to maintain employment as a result of his disabilities. The Veteran did not disagree with the effective dates assigned for a TDIU. Therefore, the Board finds that despite the holding in Rice, the issue of entitlement to TDIU prior to May 10, 2012 is not before the Board on appeal.
 

FINDINGS OF FACT

 1. Prior to April 2, 2010, the Veteran's musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis has been manifested by pain and decreased range of motion, with functional impairment approximating forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; at no point during that period has forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of entire thoracolumbar spine been shown.

2. Since April 2, 2010, the Veteran's musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis has been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, but ankylosis of entire thoracolumbar spine has not been shown.

3. The Veteran's radiculopathy of the right lower extremity results in only moderate incomplete paralysis.


CONCLUSIONS OF LAW

1. Prior to April 2, 2010, the criteria for an evaluation in excess of 20 percent for musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2017).
	
2. Since April 2, 2010, the criteria for an evaluation in excess of 40 percent for musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2017).

3. The criteria for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met or approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.1241, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated March 2007. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In addition, the Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available medical treatment and VA examination reports and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

The Veteran was most recently afforded a VA back examination in October 2014. To this end, the October 2014 examiner did not conduct range of motion measurements pursuant to a recent Court holding. See Correia v. McDonald, 28 Vet. App. 158 (2016). The Board notes that in Correia, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, and it states in part that "joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint." However, the Veteran is already awarded the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring complete ankylosis. Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless. 

II. Increased Rating

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings. The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history. 38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2017). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2017). Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. For the purpose of rating disability from arthritis, the cervical vertebrae and the lumbar vertebrae are considered groups of minor joints ratable on parity with major joints. 38 C.F.R. § 4.45 (2017). VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993). The evaluation of the same manifestation under different diagnostic codes is to be avoided, however. 38 C.F.R. § 4.14 (2017). Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to compensate adequately for functional loss. This comports with the principle underlying Esteban. See VAOPGCPREC 9-2004. The evaluation of the same manifestation under different diagnostic codes is to be avoided, however. 38 C.F.R. § 4.14 (2017). The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding. See Esteban, 6 Vet. App. at 259. VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis. See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran. Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

a. Low back 

The Veteran's service connected musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis currently is evaluated as 20 percent disabling prior to April 2, 2010 and as 40 percent disabling since April 2, 2010 under 38 C.F.R. § 4.71a , DC 5239 (spondylolisthesis or segmental instability). Diagnostic Codes 5239 indicates that degenerative spondylosis of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating. 

Under the General Formula (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the IVDS Formula), a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Formula. A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. Id. A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Id. Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code. Id. at Note (1). 

 When a rating is based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243. A 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id. A 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).

For VA compensation purposes, the normal findings for range of motion (ROM) of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, both right and left, to 30 degrees, and rotation, both right and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V.

Here the Veteran contends that his disability ratings do not reflect the severity of his musculoskeletal strain of the low back. At his May 2010 hearing, the Veteran testified that his pain worsened over the appeal period and that he had to take prescription medication to control the pain. He also testified that he used a cane and a back brace to manage his low back disability, and his low back pain interfered with his sleep.  

An April 2007 VA examination records the Veteran's complaints of chronic low back pain which had increased in severity over time. The Veteran further reported daily pain and flare-ups that occurred twelve times over the prior twelve months which last between two to three days in duration. X-rays revealed spondylolisthesis at the L5-S1 level. Range of motion was measured at 65 to 15 degrees. The examiner did not note ankylosis of the lumbar spine.

A September 2008 VA examination noted increased pain and stiffness in the Veteran's lumbar spine. The Veteran also reported flare ups of his low back pain after prolonged standing which occurred four to five times a week. Forward flexion measured to 45 degrees and extension measured to 10 degrees. The examiner noted tenderness to the palpation of the lumbar spine with an antalgic gait. The examiner also noted the Veteran experienced incapacitating episodes within the past twelve months in reference to a marked increase in sharp lumbar pain. No IDVS was diagnosed. 
 
A VA examination dated April 2, 2010 notes the Veteran's assertion that his low back was in more pain than before his back surgery, his pain worsened when laying down, and the prescription medication prescribed for his back no longer worked. The Veteran described his back pain as sharp, piercing pain that was severe and lasted one to two days daily. The examiner did not find ankylosis of the spine, muscle spasm, guarding, or muscle atrophy. Flexion measured 30 degrees, extension 6 degrees, and there was objective evidence of pain on active range of motion. CT scans of the low back reflect L5-S1 discectomy and left L5-S1 facetocmy. The examiner further diagnosed degenerative spine disease discectomy with end plate sclerosis.    
 
An October 2014 VA examination records the Veteran's assertion that his low back was not "fusing" and his complaint of back pain flare ups which last for a duration of one day to one and a half days. Forward lumbar flexion was measured at 20 degrees with objective painful motion beginning at 10 degrees, extension measured 5 degrees, and evidence of painful motion began at 5 degrees. After repetitive testing forward flexion measured 10 degrees and extension measured at 5 degrees. The examiner noted functional loss of the thoracolumbar spine and found less movement than normal, weakened movement, excess fatigability, and pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing, and/or weight bearing, and lack of endurance. The Veteran also had lumbar paraspinal tenderness without muscle spasm, muscle atrophy, guarding, or abnormal gait. The examiner did not find neurologic abnormalities or intervertebral disc syndrome, but the examiner did note the Veteran used a cane regularly as an assistive device and had documented arthritis of the spine. No ankylosis of the spine was found.   
   
Medical treatment notes and Social Security Administration records detail the Veteran's continuous complaints of chronic low back pain as well as use of prescription medication to manage his back pain symptoms. A May 2007 treatment note reflects the Veteran had problems standing or walking for more than five to ten minutes at a time, and his physician restricted him from bending or lifting more than twenty pounds. No medical treatment notes give range of motion measurements for the Veteran's lumbar spine.   

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent prior to April 2, 2010 and in excess of 40 percent thereafter for the Veteran's musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis. Although the Veteran has a lengthy history of treatment for his back, which includes pain management and the use of assistive devices, the evidence does not warrant a higher disability rating in excess of 20 percent prior to April 2, 2010 as there is no indication in the record the Veteran had forward flexion of 30 degrees or less. The evidence does not warrant a rating in excess of 40 percent after April 2, 2010 as there is no evidence of ankylosis, either favorable or unfavorable, of the spine. The Board finds the opinions of the April 2007, September 2008, April 2010, and October 2014 examiners highly credible, probative, and persuasive against higher ratings because the opinions were based on the Veteran's pertinent medical history as well as the results of a physical examination, and they give a thorough, well-explained rationale for all opinions; the report provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran is competent to report certain obvious symptoms of his spine disability but not to identify a specific level of disability. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). Competent evidence concerning the nature and extent of the Veteran's service connected disability has been provided by the VA medical professionals who examined him. The medical findings adequately address the criteria under which this disability is evaluated. The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service connected thoracolumbar spine disability throughout the rating period on appeal. The Board finds that the preponderance of the medical evidence of record reveals no significant chronic neurological abnormalities due to his service connected spine disability not already contemplated by separate disability ratings. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, a higher evaluation for the Veteran's musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating prior to April 2, 2010 and 40 percent rating thereafter. In this regard, the Board observes that the Veteran complained of pain during all of the VA examinations of record for this disability. However, the effect of the pain in the Veteran's back is contemplated in the currently assigned disability evaluations. The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In addition, there is no indication that the Veteran has had any incapacitating episodes. As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). In fact, the evidence of record shows that the Veteran has not been prescribed bed rest by a physician at any point during the appeal. Moreover, none of the VA examiners of record have stated the Veteran had intervertebral disc syndrome of the thoracolumbar spine. As such, to the extent these criteria are for application, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Thus, the Board concludes that the Veteran's musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis has not more closely approximated the criteria for a rating in excess of 20 percent prior to April 2, 2010 and has not more closely approximated the criteria for a rating in excess of 40 percent since April 2, 2010. A rating in excess of 20 percent prior to April 2, 2010 and a rating in excess of 40 percent thereafter for the Veteran's musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis is not warranted, there is no basis for staged rating of the Veteran's disability, and the preponderance of the evidence is against a higher rating for his musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis prior to April 2, 2010 and since April 2, 2010. Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

b. Radiculopathy

The Veteran contends that he is entitled to an initial disability rating in excess of 20 percent for the service connected peripheral neuropathy of the lower right extremity and asserts that his current rating percentage does not adequately represent his level of disability. He is currently rated under Diagnostic Code 8520. Diagnostic Code 8520 is used for paralysis of the sciatic nerve. A disability that has its own Diagnostic Code may not be rated under another Diagnostic Code, yet peripheral neuropathy, regardless of the extremity, does not have its own Diagnostic Code. Copeland v. McDonald, 27 Vet. App. 333 (2015). All potentially applicable Diagnostic Codes thus must be considered. Butts v. Brown, 5 Vet. App. 532.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis. A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or lost.

The Board acknowledges that words such as "moderate," "moderately severe," and "severe," are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.123 (2017), neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis. This code further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to the maximum rating will be that for moderate incomplete paralysis. Under 38 C.F.R. § 4.124 (2017), neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a (2017).

A September 2008 VA examination report reflects the Veteran diagnosed with mild intermittent radicular symptoms as a result of his spondylolisthesis. The Veteran complained of shooting leg pain and arch cramping in his feet which became progressively more painful. The examiner noted decreased sensation in the right lower extremity as well as slight muscle weakness, and he opined the Veteran suffered from right lower extremity motor and sensory impairment. No muscle atrophy was noted.  

A May 2009 VA examination for the Veteran's left leg radiculopathy noted his right lower extremity as having no muscle wasting, atrophy, loss of fine motor control, neuritis, neuralgia, or paralysis. All sensory tests for the right lower extremity were normal with some diminished reflex. 

An April 2010 VA examination records the Veteran's complaints of right buttock and leg pain that was both dull and aching and piercing and sharp. The examiner noted a mild right limp. No muscle atrophy was found, and the right lower extremity had normal strength. Sensory testing was normal. 

A July 2013 VA examination noted the right lower extremity to have moderate constant pain and numbness. Right lower extremity sensory testing was normal, and the examiner opined the Veteran had incomplete paralysis of the right lower extremity. The examiner also found no trophic changes but did note an antalgic, slow, and deliberate gait.

An October 2014 VA examination recorded the Veteran's right lower extremity to have moderate constant pain, parasthesias and/or dysesthesias, and numbness. The examiner opined the Veteran's right lower extremity radiculopathy was moderate in severity. 

Medical treatment records for the appeal period reflect the Veteran's complaints of bilateral radiculopathy symptoms treated with prescription medication. There are additional records detailing symptoms aggravated by prolonged sitting

After a careful review of the record, the Board finds that an initial rating in excess of 20 percent for service connected peripheral neuropathy of the lower right extremity is not warranted. The symptoms exhibited and noted by various VA examination reports reflect moderate incomplete paralysis of the lower right extremity during the appeal period. As noted above, the Veteran has complained of sharp and shooting pain in his right lower extremity, and he has exhibited slightly decreased sensation, moderate parasthesias and/or dysesthesias, and numbness in the lower right extremity at all VA examinations during the appeal period. As the examination and treatment records indicate moderate symptoms throughout the appeal period, (i.e., intermittent pain, parasthesias and/or dysesthesias and numbness), the Board finds the Veteran had moderate incomplete paralysis of the right lower extremity for the entire appeal period. Thus, entitlement to a rating of 20 percent for the right lower extremity is warranted for the entire appeal period. 

The Board further notes that throughout this appeal, the Veteran's muscle strength of the right lower extremity has been normal as shown in VA examination reports. None of his records or examinations has shown muscle atrophy. The impairment shown on examinations has been sensory with pain, numbness, and parasthesias or dysesthesias, all of which were reported to be moderate, specifically by the July 2013 and October 2014 VA examiners. No medical professional has provided any opinion that the Veteran's symptomatology is best characterized as a higher level of impairment or incomplete paralysis. Even considering the subjective complaints, the objective findings as shown in the treatment records and on examinations does not indicate that the Veteran's right lower extremity impairment results in a higher level of incomplete paralysis. As such, a rating for the right lower extremity in excess of 20 percent is not warranted.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).






ORDER

Entitlement to a rating in excess of 20 percent for musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis prior to April 2, 2010 is denied.

Entitlement to a rating in excess of 40 percent for musculoskeletal strain of the low back manifested by L5 spondylolysis with minimal spondylolisthesis since April 2, 2010 is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


